Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2008                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  137061                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  GREGORY G. SINICROPI,                                                                               Stephen J. Markman,
           Plaintiff-Appellant, 	                                                                                    Justices

  v        	                                                       SC: 137061
                                                                   COA: 281726
                                                                   Jackson CC: 05-002154-DP
  HOLLY V. MAZUREK, 

            Defendant-Appellee,

  and 

  MARTIN A. POWERS,

             Intervening

             Defendant-Appellee.   

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 1, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal to address the constitutional due
  process issues related to the rights of the biological father.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2008                     _________________________________________
           l0930                                                              Clerk